NATHANIEL R. JONES, Circuit Judge,
dissenting.
I conclude that plaintiffs have demonstrated a “continuing violation” and therefore I respectfully dissent.
I.
As noted by the majority, the district court failed to comment upon plaintiffs’ claim of a continuing violation. Although plaintiffs’ articulation of this theory was somewhat weak, it was incumbent upon the lower court to, at a minimum, conduct an evaluation of plaintiffs’ continuing violation claim in light of the facts stated in the complaint. Perez v. Laredo Junior College, 706 F.2d 731, 734 (5th Cir.1983), cert. denied, 464 U.S. 1042, 104 S.Ct. 708, 79 L.Ed.2d 172 (1984) (allegation of continuing violation must be evaluated in the light of the facts stated in the complaint and those adduced in support of, or against, the motion for summary judgment.); Dumas v. Town of Mount Vernon, Ala., 612 F.2d 974, 977 (5th Cir.1980) (it is incumbent on *219the court to analyze the specific claims of continuous discrimination to make sure true continuing violations have been properly alleged). Therefore, I would remand this case to the district court to determine whether plaintiffs’ complaint does not fall under the two-year statute of limitations because of the “continuing violation” doctrine. However, since the majority has chosen to decide the issue of whether plaintiffs established a continuing violation claim, it is necessary that I address it.
II.
The precise contours of the continuing violation doctrine are at best unclear. Notwithstanding the muddled development of this doctrine, however, the circumstances before us present a classic case of a continuing violation. The majority explains the continuing violation doctrine in two categories. Under the first category, a continuing violation “arises where there is some evidence of present discriminatory activity giving rise to a claim of a continuing violation[.]” Under the second category, a continuing violation “arises where there has occurred a ‘longstanding and demonstrable policy of discrimination’ ... [and] a specific allegedly discriminatory act against the plaintiff [has occurred] within the relevant limitations period[.]” The majority draws these categories from this court’s language in E.E.O.C. v. Penton Industrial, 851 F.2d 835, 838 (6th Cir.1988). In applying these categories to this case, however, the majority failed to correctly apply the first category and misstated the second category.
III.
The majority asserts that plaintiffs’ claim involves solely the “effects” of past discrimination. I disagree. The majority’s discussion of the retirement system and its treatment of members and nonmembers is one of semantics. To be sure, it is not a civil rights violation to treat two employees differently where one is a member of a retirement system and the other is not. However, if the determination of membership status itself encroaches upon one’s right to equal protection and membership status is “continually” denied due to such encroachment, a violation may be present.
Perez v. Laredo Junior College is strikingly similar to the present case. In Perez plaintiff became a faculty member of Laredo Junior College in 1968. Plaintiff held a master’s degree in mathematics and taught mathematics at the College. In 1975, plaintiff decided to work on a Doctor of Philosophy degree in Educational Administration and received his Ph.D. degree in 1977. “In 1978, he sought additional compensation pursuant to Laredo’s policy of granting a salary increase when a faculty member received a doctorate. His department head denied the increase because such compensation was due under the college’s pay policies only if the doctoral degree was in the instructor’s teaching field, and [plaintiff] was teaching mathematics, not educational administration.” 706 F.2d at 732-33.
Plaintiff commenced suit in federal court alleging that “ ‘other faculty members of Laredo Junior College, similarly situated, have been compensated for doctoral degrees outside their teaching areas.’ ” Id. at 734 (emphasis in original) (quoting complaint). Plaintiff sought to show a continuing violation under the equal protection clause of the fourteenth amendment. Plaintiff asserted that “each day he is not paid on the same basis as another faculty member is a separate violation of his constitutional rights.” Id. The Fifth Circuit Court of Appeals held:
If the college has, since denying Perez additional pay, paid such compensation to another faculty member, who like Perez, has a doctorate degree outside his teaching field, then the statute does not bar his claim. If, however, any such practice ceased more than two years ago, Perez would be asserting neither a continuing violation manifested by a number of incidents nor a continuing unlawful policy or practice.
Id. at 735. In sum, Perez held that “the continuing violation theory is available to remedy employment practices and policies that operate to deny employees their pro*220tected rights if the offending practice continued to be enforced during the limitations period.” Id. at 733 (emphasis added). See also Pike v. City of Mission, Kan., 731 F.2d 655, 660 (10th Cir.1984) (“A suit challenging a systematic policy is not barred even though the policy began before the limitations period, because the policy itself continues to violate employees’ rights”); cf. Brewster v. Barnes, 788 F.2d 985, 993 (4th Cir.1986) (continuing violation of Equal Pay Act such that statute began to run not on day Compensation Board refused pay increase but on last day of plaintiff's employment); Hall v. Ledex, Inc., 669 F.2d 397, 398 (6th Cir.1982) (violation continuing in nature on each denial of equal pay with each check received).
Perez is indistinguishable from the case before us. Plaintiffs Dixon and Toki complain that a policy which violates their rights to equal protection operates continuously to deny them pension benefits. Like Perez, Dixon and Toki alleged disparate treatment in the distribution of a benefit— in this case pension benefits. Further, like Perez, the fact that the defendant denied plaintiffs’ right to the benefits does not affect the continuing nature of the injury. Each day Dixon and Toki are treated differently than other similarly situated employees, with respect to their pension benefits, is another violation. As the court never reached the merits of this case, we do not know whether such ongoing violations of plaintiffs’ rights are taking place. However, we do know that if the facts are as alleged, the violation is a continuing one for purposes of the statute of limitations.
Moreover, the case before us is quite similar to the situation presented in Roberts v. North Am. Rockwell Corp., 650 F.2d 823 (6th Cir.1981). In Roberts plaintiff, a female, attempted to apply for a job with Rockwell in December 1972 but was told that the company had a policy against hiring women. Plaintiff obtained an application by sending her son-in-law into the Unemployment Office to get it for her. Plaintiff submitted the application but heard nothing from Rockwell. From December 1972 through August 1973, plaintiff periodically returned to the Unemployment Office to inquire as to the status of her application and was repeatedly told that Rockwell did not hire women. On September 11, 1973, plaintiff, along with two other women, returned to the Unemployment Office to apply for jobs with Rockwell but were all refused applications. In September 1973 Rockwell entered into a conciliatory agreement with the Kentucky Commission on Human Rights and dropped its policy of not hiring women. Plaintiff then filed suit under Title VII. Because the complaint was filed more than 180 days after December 1972, the district court dismissed the complaint as time-barred. This was the sole issue raised on appeal.
Plaintiff argued on appeal that she was subjected to an “ongoing pattern of discrimination.” Id. at 826. Rockwell, on the other hand, contended that the single discriminatory act occurred when they refused to hire plaintiff in December 1972. Id. This court agreed with plaintiff’s contention. The Roberts court stated:
if there is a continuing violation, the company is continually violating Title VII so long as its discriminatory policy remains in effect____ We see no reason to for-malistically require an applicant to continuously apply, only to be continuously rejected____ If an ongoing discriminatory policy is in effect, the violation of Title VII is ongoing as well.
Id. at 827. Plaintiffs Dixon and Toki are continually denied the right to participate in a pension plan pursuant to an ongoing policy which is still in effect.
The majority believes that the “one-time” decision to deny plaintiffs membership into SERS constituted a single discriminatory act whose effects are still with us. Dixon, however, alleges that he was last denied membership into SERS on October 26, 1987, and Toki alleges that he was last denied membership in November 1988. Defendants contend that the determination of SERS membership is made at the time of hiring only, and not anytime thereafter. According to defendants, no review of eligibility is ever conducted. However, in responding to plaintiff Dixon’s request for a review on October 29, 1987, defendants *221stated that “We have reviewed your case and unfortunately we must reach the conclusion that Section 124.85 of the Ohio Revised Code prohibits you from contributing to SERS.” Whether subsequent requests for SERS membership are routinely denied because the membership determination is a one-time decision is not dispositive. Plaintiffs re-applied for membership and such re-application was denied. The fact that the subsequent denials are now termed as confirmations of an original decision is not controlling. When the 1987 and 1988 inquiries were made by the plaintiffs, the enforcing authority had to re-visit the statute to see if the policy in question remained the same.
Hence, like the plaintiff in Roberts, Dixon and Toki applied for and were denied membership in SERS. Later, they re-applied and were again denied membership based on the same policy. As the court stated in Roberts, a plaintiff need not continually apply and be denied if the same discriminatory policy is in effect. Thus, the majority’s reliance upon the initial denial of SERS membership is misplaced because, as the majority concedes, the officials were acting pursuant to an ongoing policy. Although the majority purports to rely upon the holding in Roberts to support its inability to find a continuing violation in the present case, it only refers to the alternative holding in Roberts. The first and primary holding in Roberts was that “If an ongoing discriminatory policy is in effect, the violation of Title VII is ongoing as well.” 650 F.2d at 827. The alternative holding in Roberts was that plaintiff had indeed alleged a discriminatory act which occurred within the limitations period. Id. at 828.
Finally, without relying on this ground, I suggest, in accordance with the alternative holding in Roberts, that the plaintiffs’ “reapplication” in this case and the defendant’s denial constituted an additional discriminatory act within the limitations period. See Roberts, 650 F.2d at 828.
IV.
There are numerous cases which suggest that the application of the “continuing violation” theory is inconsistent and confusing, and this case may now be added to that number. Given the posture of this difficult case, however, I conclude that it was not ripe for summary judgment. I find that plaintiffs have alleged a continuing violation claim. Therefore, I respectfully dissent from the majority’s failure to reverse and/or remand.